dxcmlogo.jpg [dxcmlogo.jpg]
San Diego, CA 92121
1-888-738-3646
www.dexcom.com




July 24, 2017


Quentin Blackford




Dear Quentin:


DexCom Inc. (“DexCom” or the “Company”) is an innovative company working to
develop technology for the continuous monitoring of glucose in people with
diabetes. We are committed to helping people with diabetes live longer,
healthier lives. We believe you would make an excellent addition to the Company.
Accordingly, DexCom is pleased to offer you employment on the terms and
conditions set forth below.


DexCom will employ you as Executive Vice President, Chief Financial Officer, and
you will make best efforts to apply your expertise and discharge your duties in
that position. You will report directly to Kevin Sayer, President and CEO, at
our facilities in San Diego, CA, subject to necessary business travel. The
Company may change your position, duties, and work location as it deems
necessary.


Your initial annual salary will be $450,000 (your “Base Salary”), less payroll
deductions and all required withholdings. You will be paid semi-monthly and will
be eligible to participate in the comprehensive benefit program that we offer to
employees and their families, which includes medical, dental and vision
insurance plans, a 401(k) investment program, and paid-time-off and holidays.
Further details about the Company’s benefit program will be provided to you by
our Human Resources Department. DexCom may, in its sole discretion, change your
Base Salary or modify the benefit programs in which you participate.


As part of your compensation package, DexCom’s management team will also
recommend to the Board of Directors that, following your commencement of
employment, you be granted Restricted Stock Units (“RSUs”) with a value of
$4,500,000.00, which RSUs shall vest into an equal number of shares of the
Company’s common stock in accordance with the vesting schedule below. RSUs are
approved quarterly, typically in March, May, August and November, and the grant
date is established upon such approval, which normally occurs subsequent to hire
date. The RSUs shall vest 25% on the first day of the 13th month after the grant
date, and the remaining 75% shall vest in 3 equal annual installments
thereafter. These RSUs will be subject to the terms and conditions of the
Company’s 2015 Equity Incentive Plan.


Additionally, you will be eligible to participate in the Company’s discretionary
bonus plan (as approved each year by the Board of Directors), with a target
payout of 75% of your Base Salary. Your 2017 bonus paid out in March 2018 will
be prorated so that you are eligible for 9 months of the 2017 bonus payout.


Finally, DexCom will provide you a sign on bonus of $150,000, subject to
applicable taxes and withholdings, payable on the first Company payroll date
after your first month of full-time employment at Dexcom.  If you terminate your
employment with Dexcom prior to completing one year of employment, you will be
required to refund your bonus in full.  If you terminate your employment during
year two, you will be required to refund your bonus payment prorated on a
monthly basis to the number of full months you do not work for DexCom during
that second year.


As a DexCom employee, you will be expected to abide by the Company’s rules and
regulations. As a condition of this offer, you must sign and comply with the
attached Employee Proprietary Information and Inventions Agreement, which
prohibits unauthorized use or disclosure of DexCom’s proprietary information
among other prohibitions and obligations.





--------------------------------------------------------------------------------

dxcmlogo.jpg [dxcmlogo.jpg]
San Diego, CA 92121
1-888-738-3646
www.dexcom.com






In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality, or to otherwise
violate any obligation to a prior employer in connection with your employment
with the Company. Rather, you will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to your own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company. You further agree that you will not bring onto Company premises any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality.


DexCom’s normal working hours are 8:00 a.m. through 5:00 p.m., Monday through
Friday. You may be required to work additional hours as required by the nature
of your work assignments. As an exempt employee, you will not be eligible for
overtime.
 
Your employment relationship with DexCom is at-will. Accordingly, you may
terminate your employment with DexCom at any time, for any reason whatsoever,
simply by notifying the Company. Likewise, DexCom may terminate your employment
at any time, with or without cause or advance notice.


This letter, together with your Employee Proprietary Information and Inventions
Agreement, forms the complete and exclusive statement of your employment
agreement with DexCom. It supersedes any other agreements or promises made to
you by anyone, whether oral or written, and it can only be modified in a written
agreement signed by you and by an officer of DexCom. As required by law, this
offer is subject to satisfactory proof of your right to work in the United
States. This offer is also subject to the satisfactory completion and results of
the Company’s required background and reference check.


Please sign and date this letter, and return it to me by July 27, 2017, if you
wish to accept employment at the Company under the terms described above. If you
accept our offer, we would like you to start on September 1, 2017, or as agreed
upon.


We look forward to your favorable reply and to a productive and enjoyable work
relationship.


Sincerely,


Kevin Sayer
President & CEO


Accepted and Agreed:
 
/s/ Quentin Blackford
Signature
 
Quentin Blackford
Name
 
July 28, 2017
Date
 
September 1, 2017
Start Date




